Title: Robert Patton to Thomas Jefferson, 4 December 1817
From: Patton, Robert
To: Jefferson, Thomas


                    
                        Sir
                        Alexandria
4th Decr 1817
                    
                    By the Arrival at this Port of the Ship Atlas from Havre De Grace, I this morning received a letter from Mr Beasely, American Consul, inclosing a bill of Loading for a Case of Books for you—I Shall enter them at our Custom house pay the Charges and hold them subject to your orders respecting them
                    
                        I am very Respy Sir Your Mo Obed st
                        Rob, Patton jun
                    
                